      Case 3:20-mc-00073-X Document 3 Filed 11/20/20                Page 1 of 2 PageID 9



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

CONFAB INCORPORATED,              )
                                  )
     Plaintiff/Judgment Creditor, )
                                  )
vs.                               ) Case No. 3:20-mc-00073-X
                                  )
WILSON BARNES GENERAL             )
CONTRACTORS, A/K/A                )
W/B GENERAL CONTRACTORS, LLC, )
                                  )
     Defendant/Judgment Debtor,   )
                                  )
and                               )
                                  )
AMEGY BANK OF TEXAS,              )
                                  )
     Garnishee.                   )
                                  )

                                 WRIT OF GARNISHMENT

THE STATE OF TEXAS

To:      Amegy Bank of Texas
         1717 West Loop South
         Houston, Texas 77027
         Garnishee:

        WHEREAS, in the United States District Court for the District of Kansas, in a certain cause
wherein Confab Incorporated is plaintiff and W/B General Contractors, LLC also known as Wilson
Barnes General Contractors is defendant, judgment was entered in favor of Plaintiff Confab
Incorporated in the amount of $123,473, with interest running thereon from December 10, 2019 at
a rate of 10% per annum.

       WHEREAS, believing that the defendant has no property in this State sufficient to satisfy
the judgment and subject to execution, and that Amegy Bank of Texas is indebted to defendant or
possesses property belonging to defendant, plaintiff has applied for a Writ of Garnishment against
said Amegy Bank of Texas.

       THEREFORE, YOU ARE HEREBY COMMANDED to file an answer in the United
States District Court for the Northern District of Texas, 1100 Commerce Street, Dallas, Texas
75242, at or before 10:00 a.m. on the Monday next following the expiration of twenty (20) days
from the date of service hereof, then and there to answer upon oath what, if anything you are


4830-2151-8802.1
     Case 3:20-mc-00073-X Document 3 Filed 11/20/20             Page 2 of 2 PageID 10



indebted to said defendant W/B General Contractors, LLC and were when this writ was served
upon you, and what effects, if any, of said defendant W/B General Contractors, LLC you have in
your possession, and had when this writ was served, and what other persons, if any, within your
knowledge, are indebted to the said defendant W/B General Contractors, LLC or have effects
belonging to said defendant in their possession.

        YOU ARE FURTHER COMMANDED NOT to pay to defendant any debt or to deliver to
it any effects, pending further order of this court.

         HEREIN FAIL NOT, but make due answer as the law directs.

                            NOTICE TO JUDGMENT DEBTOR

To       W/B GENERAL CONTRACTORS, LLC

       YOU ARE HEREBY NOTIFIED that certain properties alleged to be claimed by you have
been garnished. If you claim any rights in such property, you are advised:

     YOU HAVE A RIGHT TO REGAIN POSSESSION OF THE PROPERTY BY FILING
A REPLEVY BOND. YOU HAVE A RIGHT TO SEEK TO REGAIN POSSESSION OF THE
PROPERTY BY FILING WITH THE COURT A MOTION TO DISSOLVE THIS WRIT.


Dated:


                                           CLERK OF THE DISTRICT COURT

                                           By:
                                                   Deputy




4830-2151-8802.1
